Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's RCE filed December 28, 2020.  Claim 21 has been canceled, claims 1-20 are presented for examination and pending in the application.

2. 	The objection to the Title of the invention (paragraph #1 of the Final Rejection mailed September 25, 2020) is hereby withdrawn due to the amendment filed December 28, 2020.

3. 	The objection to the Disclosure (paragraph #2 of the Final Rejection mailed September 25, 2020) is hereby withdrawn due to the amendment filed December 28, 2020.

4. 	The objection to the drawings (paragraph #3 of the Final Rejection mailed September 25, 2020) is hereby withdrawn due to the amendment filed December 28, 2020.

5. 	The objection to the Specification including claims 1-2, 4-6, 9-10, 12-14, 17-18 and 20 (paragraph #4 of the Final 

6. 	The 35 U.S.C. 112(b) rejection of claims 6 and 8-20 (paragraph #6 of the Final Rejection mailed September 25, 2020) is hereby withdrawn due to the amendment filed December 28, 2020.
Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
9.	Claims 1-5, 7-13 and 15-20, insofar as definite and clear, are rejected under 35 U.S.C. 103 as being unpatentable over Fanghaenel et al (US 2019/0236156) in view of Bux et al (US 2014/0032817) and further in view of Sheehy et al (“Bitcask”).
     With respect to (method) claim 1, as well as (non-transitory computer readable medium) claim 9 and (system) claim 17, a method for operating a storage engine, implemented on a “machine” or system having at least one processor, storage, and a “communication platform” capable of connecting to a network, was well-known in the art before the effective filing date of the claimed invention.  Fanghaenel et al (US 2019/0236156), for example, discloses a method of operating a storage engine and for optimizing “space amplification” and write amplification in such a storage engine depending on various factors, the storage engine storing and retrieving files, each file including a plurality of records [see the files and records in Figures 3 and 5, and also see paragraph [0022], 
     Fanghaenel et al (US ‘156) discloses using a log-structured merge (LSM) tree structure, and discusses including a compaction “unit” to selectively perform “compaction” or clean-up operations in order to remove data that has become obsolete or that has been overwritten and thereby provide improved or lower “space amplification” (i.e., less wasted storage space) [see the “cleaning” routines 220 in Figure 2, and also see paragraph [0019]; paragraph [0024], at lines 1-6; and paragraph [0037], lines 1-3, e.g.].  Fanghaenel et al (US ‘156) also teaches that utilizing an LSM tree structure may allow for improved writing speeds [again see paragraphs [0019] and [0024], e.g.] since data is sequentially written by appending data to a log so as to minimize random writes.
     Although Fanghaenel (US ‘156) generally discusses performing “compaction” based on a threshold number of files or records to maintain or improve performance [again see paragraph [0024], lines 22-28 and paragraph [0037], lines 1-3, e.g.], and also discusses invalidating entries corresponding to one or more records [see paragraph [0084], lines 1-11; paragraph [0087], lines 15-20; and paragraph [0093], lines 9-14, e.g.], Fanghaenel (US ‘156) does not teach obtaining a “compaction” value or threshold associated with a data file or block, the “compaction” 
     However, it was known in the art before the effective filing date of the claimed invention to obtain a “compaction” value or threshold associated with a data file or block, the “compaction” value or threshold indicating a minimum number of “records” in the data “file” or block that are to be invalid for a “clean-up” or garbage collection/“compaction” process to be initiated for the data file or block, and to determine whether a “record” within the file or block is to be written or copied to another data file or block (i.e., whether a “compaction” or garbage collection operation should be performed), in response to a counter corresponding to the data file or block satisfying a “first criterion.”
     Bux et al (US (US 2014/0032817), for example, discloses performing “compaction” or garbage collection operations in a 
     Accordingly, it would have been readily obvious to one of ordinary skill in the art to obtain a “compaction” value or threshold associated with a data block, the “compaction” value or threshold indicating a minimum number of “records” in the data “file” or block that are to be invalid for a “clean-up” or garbage collection/“compaction” process to be initiated for the data file or block, and to determine whether a “record” within the block is to be written or copied to another data file or block (i.e., whether a “compaction” or garbage collection operation should be performed), in response to a counter corresponding to the data block satisfying a “first criterion,” as taught, for example, by Bux et al (US ‘817), in a “storage engine” such as in Fanghaenel et al (US ‘156), in order to decrease write amplification in the storage engine, thereby extending the lifetime of the memory and reducing overall costs.   
 	The combination of Fanghaenel et al (US 2019/0236156) in view of Bux et al (US 2014/0032817) disclose the invention as claimed, Fanghaenel and Bux however do not explicitly teach that 
     With respect to claim 2, as well as claims 10 and 18, Bux et al (US ‘817) teaches maintaining a counter for each “block” or file, the counter indicating a number of “records” or pages in the data file or block that are invalid, and further teaches that the a threshold may be “dynamically adapted” or configured [see paragraph [0016], lines 31-36, as well as paragraph [0018], lines 11-19 and paragraph [0020], lines 1-8 and 18-20, e.g.].
     With respect to claim 3, as well as claims 11 and 19, Bux et al (US ‘817) teaches that the first criterion corresponds the counter for a file or block being greater than the compaction value or threshold (here, the counter may indicate the number of pages in a block or file that are valid, and the compaction or garbage collection performed when the number of valid pages is below a threshold [see paragraph [0019], lines 3-10, e.g.], which also indicates that the number of invalid pages or “records” is greater than the compaction value or threshold.
     With respect to claim 4, and related claims 12 and 20, as well as claims 5 and 13,  Fanghaenel et al (US 2019/0236156) in view of Bux et al (US 2014/0032817) discloses a method and system for operating a storage engine including obtaining a compaction value “to be” associated with a data file or block, and determining whether a record is to be written to another 
     However, Sheehy et al (“Bitcask”) similarly discloses a storage engine including a key-value store in which compaction or “merging” operations are selectively performed, and teaches associating a data file with an “index” file, and storing the data and index file in a storage unit associated with the storage engine, wherein the index file includes a key and first metadata corresponding to each record included in the data file [see pages 2-3], and further teaches storing an “in-memory” table or structure in a second portion of the storage unit, separate from the first portion of the storage unit, the in-memory table including a key and metadata corresponding to each record included in the data file, whereby the in-memory 
     It would have been obvious to one of ordinary skill in the art to provide a data file associated with an “index file,” the index file being stored in a first portion of a storage unit and including a key and first metadata corresponding to each record included in the data file, as taught, for example, by Sheehy et al, in the method and system for operating a storage engine such as in Fanghaenel et al (US 2019/0236156) in view of Bux et al (US 2014/0032817), as discussed above, so that the data may be quickly located using the in-memory table or index using a single read operation, thereby providing reduced read amplification and faster access.
     With respect to claim 7, as well as claim 15, those of ordinary skill in the art would readily appreciate that a “space amplification” factor of a storage engine, in addition to the “write amplification” factor, is related to the “compaction” value or threshold.  That is, the greater the compaction value (i.e., a higher minimum value for compaction to be initiated), the less data is (re)written or copied, and thus a lower write amplification factor may be achieved.  However, because a higher or greater compaction value results in less data being (re)written or copied, the available storage space may not be efficiently used (storage space may be “wasted”), and a “space 
     With respect to claim 8, as well as claim 16, upon receiving a request to delete a record from a data file in the system and method of Fanghaenel et al (US 2019/0236156) in view of Bux et al (US 2014/0032817) as discussed above, it would have been readily obvious to obtain a key associated with a record to be deleted, create a new record based on the obtained key, the new record being stored in a new file, and mark the record in the data file as an invalid record, since a log structured LSM with an append only data structure is used and the data may not be directly overwritten.
     Also with respect to claim 9, Fanghaenel et al (US ‘156) discloses a non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a “computer,” cause the “computer” to operate a storage engine [see paragraphs [0027]-[0028] and [0097]-[0098], e.g.).
     Also with respect to claim 17, Fanghaenel et al (US ‘156) also discloses a system or machine having at least one processor, storage, and a “communication platform” capable of .

Allowable subject matter
10. 	Claims 6 and 14 are objected to as being dependent upon rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/March 10, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135